DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 07/01/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 9-20 are objected to because of the following informalities:  
Claim(s) 9 recite a phrase “a cavity” at line 8. The Examiner suggests amending the phrase to recite “the cavity” to restore antecedent clarity.
Claim(s) 10-20 not specifically addressed share the same informalities as claim 9.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 5 recite a limitation "the first facets and second facets".  There is insufficient antecedent basis for this limitation in the claim(s). 
Claim(s) 9 recite a limitation "the cell body" in a phrase “the cell body has cell body walls extending”.  There is insufficient antecedent basis for this limitation in the claim(s).
Dependent Claim(s) 10-20 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al. (US 20160169989; hereinafter SUZUKI) in view of Stroock et al. (US 2012/0079876).
Regarding claim 1, SUZUKI teaches in figure(s) 5 and 25-27 An integrated microfabricated sensor, comprising: 
a sensor cell, comprising: 
a cell body (gas cell in figures 1, 4 27) having: 
a first surface (top SM surface interfacing 2S); 
a second surface parallel to the first surface (bottom SM+GPM surface interfacing 1S); and

    PNG
    media_image1.png
    670
    498
    media_image1.png
    Greyscale

cell body walls  (CAV walls with OP2/GPM boundary) extending between the first surface (top SM) and the second surface (bottom SM), defining a cavity (cavity CAV) having: 
a first boundary region along the first surface (bottom SM); 
a second boundary region along the second surface (top SM); and 
a central region (at OP2 & GPM interface; figure 27) between the first surface and the second surface, the central region being wider than the first boundary region and wider than the second boundary region; 
a first window (glass substrate 2S) adjacent to the first surface and exposed to the cavity; 
(glass substrate 1S) adjacent to the second surface and exposed to the cavity; and 
a sensor fluid material (alkali metal GPM) in the cavity; 
a signal emitter (semiconductor laser LD; figure 1) outside of the cavity and proximate to the first window (2S); and 
a signal detector (photo detector PD) outside of the cavity and proximate to the second window (1S).
SUZUKI does not teach explicitly the cell body walls having a concave profile. 
However, Stroock teaches in figure(s) 7 the cell body walls having a concave profile (concave cavity walls 252; figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having the cell body walls having a concave profile as taught by Stroock in order to provide "A microtensiometer sensor membrane defines a liquid side fluidly coupled to the reservoir and a vapor side fluidly coupled to a vapor interface. The porous membrane includes a plurality of through holes fluidly coupling the liquid reservoir to the vapor interface" (abstract).

Regarding claim 2, SUZUKI in view of Stroock teaches the integrated microfabricated sensor of claim 1, 
SUZUKI additionally teaches in figure(s) 5 and 25-27 the cell body walls have a first interior angle (angle between OP2 and 2S), extending from the cavity through the cell body walls to the first surface, the first interior angle being acute around a perimeter of the cavity at the first surface.

Regarding claim 3, SUZUKI in view of Stroock teaches the integrated microfabricated sensor of claim 2, 
SUZUKI additionally teaches in figure(s) 5 and 25-27 wherein the cell body walls have a second interior angle (angle between OP1/GPM and 1S), extending from the cavity through the cell body walls to the second surface, the second interior angle being acute around a perimeter of the cavity (CAV) at the second surface.

Regarding claim 4, SUZUKI in view of Stroock teaches the integrated microfabricated sensor of claim 1, 
Stroock additionally teaches in figure(s) 7 wherein: the cell body walls include crystalline silicon (para. 46 - crystalline structure or the amorphous structure of silicon); first facets of the cell body walls in the first boundary region are aligned along first [111] crystal planes of the crystalline silicon; and second facets of the cell body walls in the second boundary region are aligned along second [111] crystal planes of the crystalline silicon (clm. 41-43 :- semi-permeable tip defining the vapor interface. cone-shaped formed of a hydrophobic highly crystalline polytetrafluoroethylene polymer).

Regarding claim 5, SUZUKI teaches in figure(s) 5 and 25-27 the integrated microfabricated sensor of claim 1, wherein the first facets and second facets meet in the central region (at OP2 & GPM interface; figure 27).

Regarding claim 6, SUZUKI teaches in figure(s) 5 and 25-27 the integrated microfabricated sensor of claim 1, wherein the cell body walls (CAV walls with OP2/GPM boundary, CAV1/CAV2; figures 27-30) have substantially vertical profiles in the central region.

Regarding claim 7, SUZUKI teaches in figure(s) 5 and 25-27 the integrated microfabricated sensor of claim 1, wherein the sensor fluid material includes an alkali metal selected from the group consisting of cesium and rubidium (para. 102 -  alkali metal such as cesium azide (CsN.sub.3)).

Regarding claim 8, SUZUKI teaches in figure(s) 5 and 25-27 the integrated microfabricated sensor of claim 1, wherein the first window comprises a first glass layer and the second window comprises a second glass layer (para. 2 -  gas cell is formed in which a glass substrate, a substrate, and a glass substrate are laminated).

Regarding claim 9, SUZUKI teaches in figure(s) 5 and 25-27 a method, comprising: 
providing a cell body (gas cell in figures 27,4,1) substrate (substrate SM) having a first surface (bottom SM+GPM surface interfacing 1S), and a second surface (top SM surface interfacing 2S) parallel to the first surface; 
removing material from the cell body substrate to form a cavity (cavity CAV) extending through the cell body substrate (SM) from the first surface to the second surface, 
(CAV walls with OP2/GPM boundary) extending between the first surface (bottom SM) and the second surface (top SM); and 
the cell body walls defining a cavity (CAV), so that the cavity is wider in a central region (at OP2 & GPM interface), than at the first surface (bottom SM) and at the second surface (top SM); 
attaching a first window substrate (glass substrate 2S) to the cell body substrate (SN) at the first surface, the first window substrate being exposed to the cavity (CAV); 
disposing a solution (GPM liquid drop; para. 6 - a solution, including an alkali metal is dropped on a first glass substrate exposed at a bottom of a through hole) comprising a sensor fluid material (alkali metal GPM) and a solvent into the cavity on the first window substrate (para. 105 - when a solvent is dried, the gas production material GPM in a solid state creeps up on side surfaces of the openings OP1 and OP2 and also rises up to a front surface of the substrate member SM due to surface tension); 
removing substantially all of the solvent (para. 105 - when a solvent is dried); and attaching a second window substrate (glass substrate 1S) to the cell body substrate (SM) at the second surface, the second window substrate being exposed to the cavity (CAV). 
SUZUKI does not teach explicitly cell walls have a concave profile; 
However, Stroock teaches in figure(s) 7 cell walls have a concave profile (concave cavity walls 252; figure 7);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having cell walls have A microtensiometer sensor membrane defines a liquid side fluidly coupled to the reservoir and a vapor side fluidly coupled to a vapor interface. The porous membrane includes a plurality of through holes fluidly coupling the liquid reservoir to the vapor interface" (abstract).

Regarding claim 10, SUZUKI in view of Stroock teaches the method of claim 9, 
SUZUKI additionally teaches in figure(s) 5 and 25-27 the cell body walls have a first interior angle (angle between OP2 and 2S), extending from the cavity through the cell body walls to the first surface, the first interior angle being acute around a perimeter of the cavity at the first surface; and the cell body walls have a second interior angle (angle between OP1/GPM and 1S), extending from the cavity through the cell body walls to the second surface, the second interior angle being acute around a perimeter of the cavity (CAV) at the second surface. 18 TI-77180  
Stroock additionally teaches in figure(s) 7 wherein: the cell body substrate comprises primarily crystalline silicon (para. 46 - crystalline structure or the amorphous structure of silicon);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein: the cell body substrate comprises primarily crystalline silicon as taught by Stroock in order to provide "three-dimensional cross-linked network within the solvent provides a molecular-scale pathway through the structure of the gel" (para. 49).

Regarding claim 11, SUZUKI in view of Stroock teaches the method of claim 9, 
SUZUKI additionally teaches in figure(s) 5 and 25-27 further comprising: forming a first etch mask (MSK1; figure 5) on the first surface (top) of the cell body substrate (SM), wherein the first etch mask exposes an area on the first surface for the cavity (CAV); and forming a second etch mask (MSK2) on the second surface (bottom) of the cell body substrate (SM), wherein the second etch mask exposes an area on the second surface for the cavity (CAV); wherein removing the material from the cell body substrate comprises a wet etch process (para. 98 - wet etching using such as potassium hydroxide (KOH) solution) which concurrently removes the material from the cell body in the area exposed by the first mask and removes the material from the cell body in the area exposed by the second mask.  

Regarding claim 16, SUZUKI in view of Stroock teaches the method of claim 9, 
Stroock additionally teaches in figure(s) 7 wherein removing the material from the cell body comprises a wet etch process with an aqueous alkaline solution (para. 62,37 – alkaline soils, aqueous solutions).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein removing the material from the cell body comprises a wet etch process with an aqueous alkaline solution as taught by Stroock in order to provide "forming a hermetic seal" (para. 38).

Regarding claim 17, SUZUKI in view of Stroock teaches the method of claim 9, 
Stroock additionally teaches in figure(s) 7 wherein the cell body substrate is a silicon wafer (para. 22 - silicon wafer with a plurality of the microtensiometer sensors) having areas for cell bodies, and wherein removing the material from the cell body substrate is performed concurrently with removing material from the cell body substrate to form a cavity (252/254) in each of the cell bodies.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein the cell body substrate is a silicon wafer having areas for cell bodies, and wherein removing the material from the cell body substrate is performed concurrently with removing material from the cell body substrate to form a cavity in each of the cell bodies as taught by Stroock in order to provide "three-dimensional cross-linked network within the solvent provides a molecular-scale pathway through the structure of the gel" (para. 49).

Regarding claim 18, SUZUKI in view of Stroock teaches the method of claim 9, 
Stroock additionally teaches in figure(s) 7 wherein the sensor fluid material comprises an alkali metal salt (para. 62,58 - alkaline soils, saturated salt) and the solvent comprises a fluid selected from the group consisting of water (para. 37 – aqueous solutions) and alcohol.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein the sensor fluid material comprises an alkali metal salt and the solvent three-dimensional cross-linked network within the solvent provides a molecular-scale pathway through the structure of the gel" (para. 49).

Regarding claim 19, SUZUKI in view of Stroock teaches the method of claim 18, 
SUZUKI additionally teaches in figure(s) 5 and 25-27 wherein the alkali metal salt comprises cesium azide (para. 102 - alkali metal such as cesium azide CsN3). 20 TI-77180  

Regarding claim 20, SUZUKI in view of Stroock teaches the method of claim 9, 
Stroock additionally teaches in figure(s) 7 wherein: the first window substrate comprises a first glass layer (138); attaching the first window substrate to the cell body substrate comprises a first anodic bonding process (para. 38 – anodic bonding) ; the second window substrate comprises a second glass layer (134); and attaching the second window substrate to the cell body substrate comprises a second anodic bonding process (para. 43 - bonded to a glass substrate to hermetically seal the internal microfluidic channel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein: the first window substrate comprises a first glass layer; attaching the first window substrate to the cell body substrate comprises a first anodic bonding process; the second window substrate comprises a second glass layer; and attaching the second window substrate to the cell body substrate comprises a second anodic bonding process as taught by Stroock in order to provide "anodic bonding, thereby forming a hermetic seal" (para. 38).

Claim(s) 12 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of Stroock, and further in view of Miller et al. (US 20080121042).
Regarding claim 12, SUZUKI in view of Stroock teaches the method of claim 11, 
SUZUKI in view of Stroock does not teach explicitly wherein the first etch mask comprises a first layer of silicon dioxide formed on the first surface of the cell body substrate, and further comprises a first layer of silicon nitride formed on the first layer of silicon dioxide, and the second etch mask comprises a second layer of silicon dioxide formed on the second surface of the cell body substrate, and further comprises a second layer of silicon nitride formed on the second layer of silicon dioxide.  
However, Miller teaches in figure(s) 1-6 wherein the first etch mask comprises a first layer of silicon dioxide (para. 99 - oxide mask e.g., silicon dioxide) formed on the first surface of the cell body substrate, and further comprises a first layer of silicon nitride (para. 96 - etch stop material is silicon nitride) formed on the first layer of silicon dioxide, and the second etch mask comprises a second layer of silicon dioxide (para. 99 - oxide mask e.g., silicon dioxide) formed on the second surface of the cell body substrate, and further comprises a second layer of silicon nitride (para. 96 - etch stop material is silicon nitride) formed on the second layer of silicon dioxide.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI in view of Stroock by having wherein the first etch mask comprises a first layer of silicon dioxide formed on the first surface of the cell body substrate, and further comprises a first layer of silicon nitride formed on the first layer of silicon dioxide, and the second etch mask low-stress variations of silicon nitride, works well as a membrane material and as an etch mask during formation of the cavity" (para. 108).

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of Stroock, and further in view of Abeles et al. (US 20060022761).
Regarding claim 14, SUZUKI in view of Stroock teaches the method of claim 9, 
Stroock additionally teaches in figure(s) 7 further comprising: forming a first etch mask on the first surface of the cell body substrate, wherein the first etch mask (para. 48 - electrochemically etching the silicon substrate layer through a lithographically patterned mask) exposes an area on the first surface (vapor interface 226) for the cavity (252/254); and forming a second etch mask (para. 48 - electrochemically etching the silicon substrate layer through a lithographically patterned mask) on the second surface (liquid interface 236) of the cell body substrate (substrate 234/240), wherein the second etch mask covers the second surface; performing a wet etch process (para. 38 - isotropic wet etched) which removes the material to form the cavity, the wet etch being performed after the DRIE process.  
SUZUKI in view of Stroock does not teach explicitly wherein removing the material from the cell body substrate comprises: performing a deep reactive ion etch (DRIE) process which removes the material in an anisotropic manner in the area exposed by the first etch mask; 
(para. 110 - cell being fabricated with vertical sidewalls from deep Reactive Ion beam Etching DRIE) which removes the material in an anisotropic manner in the area exposed by the first etch mask;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI in view of Stroock by having wherein removing the material from the cell body substrate comprises: performing a deep reactive ion etch (DRIE) process which removes the material in an anisotropic manner in the area exposed by the first etch mask as taught by Abeles in order to provide "a cell with wall thickness equal to 25% of inner cell dimension …reduced cell dimension leads to reduced system power dissipation" (para. 109).

Regarding claim 15, SUZUKI as modified by Stroock and Abeles teaches the method of claim 14, 
Stroock additionally teaches in figure(s) 7 wherein the first etch mask comprises hard mask material selected from the group consisting of silicon carbide and amorphous carbon (para. 49 - amorphous mixture).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SUZUKI by having wherein the first etch mask comprises hard mask material selected from the group consisting of silicon interstitial voids may be formed in the crystalline structure or the amorphous structure of silicon" (para. 46).

Allowable Subject Matter

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior arts of record do not fairly teach or suggest “wherein the first layer of silicon dioxide and the second layer of silicon dioxide are formed concurrently, and the first layer of silicon nitride and the second layer of silicon nitride are formed concurrently.” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimoyama et al.  (US 20150362394) discloses "pressure-sensitive sensor ".
Hood et al. (US 20110054938) discloses "Devices and methods for detecting an analyte in salivary fluid ".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868